                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


DANIEL TREVINO,

       Plaintiff,

v.                                                       Case No. 16-14338

MICHAEL TEACHOUT, JACKSON
NARCOTICS ENFORCEMENT TEAM,
AMY BRETES, and CRAIG
EDMONDSON,

       Defendants.
                                               /

                                        JUDGMENT

       In accordance with the court’s February 6, 2018 and November 5, 2018 “Opinion

and Order Granting Defendants’ Motions for Summary Judgment,”

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants Jackson Narcotics Enforcement Team, Michael Teachout and Amy Bretes

and against Plaintiff Daniel Trevino.


                                                   DAVID J. WEAVER
                                                   CLERK OF THE COURT

Dated: November 5, 2018                  By:       s/Lisa G Wagner
                                                   Lisa Wagner, Deputy Clerk and
                                                   Case Manager to
                                                   Judge Robert H. Cleland
APPROVED BY:

s/Robert H. Cleland
ROBERT H. CLELAND
UNITED STATES DISTRICT JUDGE
